      Case: 1:20-cv-05682 Document #: 1 Filed: 09/24/20 Page 1 of 3 PageID #:1




                      IN THE UNITED STATE DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

MIKE EVON,                                        )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No: 20 CV 5682
                                                  )
                                                  )      [Formerly Circuit Court of
MENARD, INC,                                      )      Cook County, Illinois
                                                  )      Case No. 20 L 9082]
       Defendant.                                 )

                                    NOTICE OF REMOVAL

       Defendant, MENARD, INC., hereby removes Case No. 20 L 9082 from the

Circuit Court of the Cook County, Illinois to the United States District Court for the

Northern District of Illinois, Eastern Division, pursuant to 28 U.S.C § 1332, 1441(b) and

1446, and as grounds for its removal states as follows:

                              STATEMENT OF THE CASE

       1.      On February 13, 2019, the Plaintiff, MIKE EVON, filed a Complaint in the

Circuit Court of Cook County, Illinois styled MIKE EVON v. MENARD, INC., Case No.

20 L 9082. (A copy of the Summons, Complaint, and proof of service on the Defendant

is attached hereto as Exhibit A).

       2.      Menard, Inc. was served with the summons and Complaint on September

10, 2020. (See Exhibit A).

       3.      The Complaint purports to state a cause of action for negligence.

       4.      In the Complaint, the plaintiff seeks compensatory damages in excess of

$50,000.00.




                                             1
      Case: 1:20-cv-05682 Document #: 1 Filed: 09/24/20 Page 2 of 3 PageID #:2




                 DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332(a)

          5.    The Court has jurisdiction over this matter under 28 U.S.C. § 1332 (a)

because there is complete diversity of citizenship between the Plaintiff and MENARD,

INC. and more than $75,000.00 exclusive of interest and cost is at stake.

          6.    Plaintiff is a citizen of the State of Illinois.

          7.    MENARD, INC., is a citizen of the State of Wisconsin and is incorporated

in the State of Wisconsin with its principal place of business in Eau Claire, Wisconsin.

Therefore, there is complete diversity between the Plaintiff and the Defendant in this

action.

          8.    The Plaintiff is claiming an injury to his neck and knee, including a torn

meniscus, for which he claims surgery, is needed, as a result of the subject accident.

          9.    In his Complaint, Plaintiff alleges that he sustained severe and permanent

injuries and was required to seek extensive medical and surgical consultation and

treatment and lost wages.

          10.   In his Complaint, the Plaintiff alleges that he will sustain future medical

expenses, future pain and suffering and future disability.

ALL PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN SATISFIED

          11.   Venue is proper in this Court pursuant to 28 U.S.C. § 1441 (a) and 1446

(a) because the Northern District of Illinois, Eastern Division, is the federal judicial

district embracing the Circuit Court of Cook County, Illinois, where the State Court

Action was originally filed.




                                                   2
      Case: 1:20-cv-05682 Document #: 1 Filed: 09/24/20 Page 3 of 3 PageID #:3




       12.    Pursuant to 28 U.S.C. § 1446 (a) and Local Rule, a true and correct copy

of all of the process, pleadings, orders and documents from the State Court Action

which have been served upon MENARD, INC., are being filed with this Notice of

Removal.

       13.    This Notice of Removal has been filed within 30 days of the date that

MENARD, INC. was served with the summons and Complaint in this matter. Removal

is therefore timely in accordance with 28 U.S.C. §1446(b).

                                      CONCLUSION

       By this Notice of Removal, MENARD, INC. does not waive any objections it may

have as to service, jurisdiction or venue, or any other defenses or objections it may

have to this action. MENARD, INC. intends no admission of fact, law or liability by this

Notice, and expressly reserves all defenses, motions and/or pleas.

                                   FABRIZIO, HANSON, PEYLA & KAWINSKI, P.C.



                            By:    /s/ Marilynn Frangella


Marilynn Frangella
Attorney for Defendant
FABRIZIO, HANSON, PEYLA & KAWINSKI, P.C.
116 North Chicago Street, Suite 200A
Joliet, IL 60432
815/727-5445
Atty. No.: 6271920
                                PROOF OF SERVICE

       I, Marilynn Frangella, attorney, certify that I served this Notice of Removal with
exhibits to plaintiff’s counsel via e-mail at oschwartz@kjs-law.com on September 24,
2020.


                                          /s/ Marilynn Frangella

                                             3
